BY THE COURT. Applications to amend an answer are not grantable of course, but depend on the discretion of the court. They are viewed more favourably when made to reform an answer, than when made to take it off the file and substitute a different one; the former is allowed in many cases, the latter only in special eases, where the conscience of the court is satisfied that the purposes of justice require it. 4 Madd. 28; 4 Johns. Ch. 373, 370.
As a general rule, the plaintiff is entitled to the benefit of all the admissions of the defendant on oath, and it must be a clear case where the answer will be permitted to be taken from the file. But the present motion is merely to amend and explain matter not fully stated in the answer, on account of the partial information then possessed by the defendant, and the introduction of new matter since come to his knowledge, deemed material to the case. We think it comes within the established rules of courts of equity, and therefore allow the amendment, imposing on the defendant the condition of furnishing the opposite party with the names of the witnesses whose depositions he intends to take.